Citation Nr: 9933220	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
deformed left great toenail.  

2.  Whether the claim for service connection for a deformed 
left great toenail is well grounded.  

3.  Service connection for a deformed left great toenail.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.

The appeal arises from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, finding that new and material 
evidence had not been presented to reopen a claim for service 
connection for a deformed left great toenail. 




FINDINGS OF FACT

1.  Evidence received since the last decision by the Board in 
April 1981 was new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for a deformed left great toenail on the 
merits. 

2.  The veteran's claim for service connection for a deformed 
left great toenail is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board decision in April 1981 denying service connection for a 
deformed left great toenail; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (a) 
(1999).

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a deformed left great 
toenail.  38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Upon service entrance examination in June 1941, the veteran 
was noted to have a hyperkeratotic toenail which was non-
disqualifying.  The ingrown toenail of the left great toe was 
excised in March 1942, with the cause of the ingrown nail 
noted to be unknown. The ingrown toenail of the left great 
toe was excised again in March 1943, with no incident 
causative of that condition noted upon that hospitalization 
treatment, with that left great toenail diagnosed as 
deformed.  Upon service separation examination in October 
1945, no disorder of the left great toe was noted.  

The claims file contains May 1980 letters from co-workers 
submitted in June 1980, with opinions to the effect that his 
disabilities of his left foot and right hand impaired his 
work capacity.

In a June 1980 letter, T. F. Bliss, M.D., a private 
physician, noted the veteran's reported history of onset of a 
left great toenail disorder after injury in service 25 years 
prior.  The physician assessed a chronically deformed toenail 
for which he recommended radical excision.

At an October 1980 RO hearing, the veteran testified, in 
effect, that while he had an ingrown left great toenail upon 
service entrance, it "wasn't that bad" and he was admitted 
to service without any qualifying disability on the basis of 
that condition.  He testified that a crate fell on his left 
great toe and his right hand during service, injuring both, 
with the toe treated only with ointment and a bandage, but 
with subsequent excision of the toenail in service.  He 
testified, in effect, that upon separating from service he 
had other income and was anxious to start a family with his 
new wife, and so did not pursue service connection for his 
left great toenail at that time.  He testified, in effect, 
that the toenail currently was a significant disability.

In a medical statement dated in August 1996 and submitted in 
September 1996, which the veteran's representative reported 
was from A. J. Bigelli, D.P.M., the veteran's complaints were 
noted of a left great toenail that was thickened and raised, 
causing difficulty cutting the nail and resulting in 
occasional tenderness, depending upon the shoe worn on the 
foot.  The examiner found only a dystrophic left great 
toenail that was raised and onychogryphotic, and noted no 
other significant abnormality.  The examiner assessed trauma 
in World War II, with avulsion of the nail "through the 
Service" and continuing thickening of the nail since that 
time.  The examiner assessed definite trauma to the nail, 
with X-rays showing a small exostosis which he concluded was 
not unusual in such cases of toe injury.  Loss of attachment 
to the nail bed was noted.  The examiner diagnosed post-
traumatic dystrophic left great toenail.  

2.  Analysis

2.  a.  Whether New and Material Evidence has been Presented 
to 
Reopen a Claim for Service Connection for a Deformed 
Left Great Toenail

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(1999).  If the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

Prior to the December 1996 RO decision currently appealed, 
the veteran was last denied service connection for a deformed 
left great toenail in an April 1981 Board decision.  That 
determination was based, in effect, on findings that the 
disorder was present upon service entrance examination, and 
that while ameliorative treatment was performed for the 
disorder in service, the disorder did not increase in 
severity in service, so that there was no aggravation of the 
preexisting disorder.  

The Board notes that in October 1980 testimony at the RO 
hearing, the veteran averred that the deformed left great 
toenail increased in severity during service when a crate 
fell on the toe, with an ongoing painful toenail since that 
time.

Evidence submitted subsequent to that last prior denial by 
the Board consists of an August 1996 statement reportedly by 
A. J. Bigelli, D.P.M., to the effect that the veteran 
suffered an injury to the left great toenail in service with 
a current diagnosis of post-traumatic avulsed left great 
toenail.  

The Board finds that the veteran's statements and the medical 
assessment and diagnosis of A. J. Bigelli, D.M.M., taken 
together, constitute evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.  

2.  b.  Whether a Well-Grounded Claim has been Presented for 
Service Connection for a Deformed Left Great Toenail 

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).

The VA shall grant service connection for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

In this case, service medical records reflect that a left 
great toe deformity was identified upon service entrance 
examination, so that the presumption of soundness does not 
attach for the veteran's claim.  In a March 1997 VA Form 9 
the veteran contended that pain in his great toe was due to 
heavy crates that fell from a "flat car" (sic) in service.  
He informed that he had been hospitalized for a week for the 
toe.  

The Board observes that the veteran had the left great 
toenail excised twice in service, and that no disorder was 
noted upon service separation.  The medical record is also 
devoid of evidence - independent of the veteran's recent 
statements - of difficulties with the left great toe in the 
years immediately subsequent to service. 

However, the veteran has stated that the deformity developed 
in service, and his lay observations as to such lay-
observable facts as the development of a toenail deformity 
must be accepted as true for purposes of well grounding his 
claim.  Evidentiary assertions by the claimant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet.App. 19, 21 (1993).  

The veteran has also proffered a medical statement, 
purportedly by A. J. Bigelli, D.P.M., to the effect that a 
deformed left great toenail developed in service and 
persisted until the present time.

Thus the veteran has satisfied the three Caluza requirements 
of a well-grounded claim, with competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza.

A determination on the merits of the veteran's claim is the 
subject of remand, below.  





ORDER

1.  The claim for service connection for a deformed left 
great toenail is reopened.

2.  The claim for service connection for a deformed left 
great toenail is well grounded.   


REMAND

With a deformed left great toenail having been demonstrated 
on the pre-enlistment examination, the question to be decided 
on the merits is whether such pre-service disorder was 
aggravated by service.  

Where the medical record is insufficient and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Therefore the Board finds that further development 
is required.  

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left great 
toenail since August 1996, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology the veteran's deformed left 
great toenail.  The examiner must review 
this remand and the claims file, in 
particular reviewing the veteran's 
service medical records, including the 
veteran's service entrance and service 
separation examinations.  All clinical 
findings should be reported in detail.  
The examiner should specifically address 
the following question:  Is it at least 
as likely as not that the pre-service 
left great toenail deformity, exhibited 
on the service entrance examination, 
increased in severity during service.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review before the 
examination. 

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a left great toenail 
deformity.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.


The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E.  HYMAN
	Member, Board of Veterans' Appeals







